945 So. 2d 539 (2006)
Hal B. RIDGWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2747.
District Court of Appeal of Florida, Fourth District.
November 22, 2006.
Rehearing Denied January 24, 2007.
Michael Salnick of the Law Offices of Salnick & Fuchs, P.A., West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Mancini v. State, 516 So. 2d 36 (Fla. 5th DCA 1987).
GUNTHER, FARMER, JJ., and DAMOORGIAN, DORIAN K., Associate Judge, concur.